Dunbar, C. J.
(dissenting). — I am unable to agree with the majority opinion rendered in this case. It is conceded that our statute as to settlement of estates requires that the action of its representative in compromising claims in favor of or against the estate must be subjected to approval of the probate conrt. I know of no reason why the action of the representative of the estate in the conduct of suits for or *224against the estate should not be likewise subject to the approval of the court. Nor can I see room for any distinction between the compromise of claims out of court and the compromise of a claim which has prior to the compromise been a case in court. It is true, as the majority say, that the administrator or representative is often called upon to act at-once and without any opportunity of consulting the probate court, and it is also doubtless true that opportunities may be lost to benefit the estate by reason of delays which naturally accompany the approval of the probate court. But it does not follow that because of inconveniences, either imaginary or real, the safeguards which the law has thrown around the estates of deceased persons in the interests of minors should be entirely withdrawn. If this doctrine were carried to its logical result there would be no occasion for the interposition of the probate court at all, for the representative of the estate, acting with unlimited independence, could make such disposition of the estate as to his judgment seemed best.
It is also true that instances might arise whereby, through the neglect of the administrator, the estate might suffer in spite of the watchful care of the court; but because injury might happen to the estate in spite of this care is no reason why the care or guardianship of the court should be withdrawn altogethei.
Neither does it make any difference in principle that this action had once been in court, for once we establish the rule that power to compromise the estate and deal with its property is conferred upon the representative, simply because a case involving the question of disposition of the estate has been in court, then it opens the doors to collusion between the administrator and outside parties desiring to purchase, and all that is necessary to perpetrate a fraud upon the estate is to go through the formality of instituting proceedings in the court for the disposition of the estate, then withdraw such proceedings and consummate any prior arrangement that has been made between the administrator-or representative of the estate and the purchaser.
It has always been the policy of the law to submit the in*225terests of the estates of minoi heirs to the vigilant scrutiny of a court. That, I think, is the expressed policy of our law, and I .think courts should be exceedingly careful in removing any of the safeguards which the law has placed around these estates; and as I think the conclusion to which the majority has come results in removing a very great security, I am of the opinion that the judgment should be reversed.
Scott, J., concurs.